DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 are directed to an invention non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16633569 received on 5/21/2021. Claims 2, 4, 9, 12-20 and 22 are cancelled. Claims 1, 3, 5 and 10 are amended. Claim 6-8 and 11 are left in original form. Claims 1, 3, 5-8, 10-11 and 21 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 5/21/2021, with respect to claims 1, 3, 5, 10 and 21 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5, 10 and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5-8, 10-11 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a mobile scanning device for retrieving stress information of one of a plurality of reinforced glass panels, comprising: an image capturing device to capture an image of an identification code installed on a surface of the one of the plurality of reinforced glass panels, wherein the identification code is unique to each of the plurality of reinforced glass panels; an image processor, coupled to the image capturing device, to process the captured image and recognize the identification code; a central processor, coupled to the image processor, to instruct the mobile scanning device to retrieve stress information corresponding to the identification code from a glass panel production information database; and a display device, coupled to the central processor, to display the retrieved stress information; wherein the stress information was obtained via at least one stress sensor testing a  to display a result of the comparison (claim 1); nor a method for a mobile scanning device for retrieving stress information of one of a plurality of reinforced glass panels, comprising: capturing, via a mobile scanning device, an image of an identification code installed on a surface of the one of the plurality of reinforced glass panels, wherein the identification code is unique to each of the plurality of reinforced glass panels; processing the captured image to recognize the identification code; instructing the mobile scanning device to retrieve stress information corresponding to the recognized identification code from a glass panel production information database; displaying the retrieved stress information on the mobile scanning device; retrieving, from a product standard database, a product standard including a required stress for a reinforced glass panel in a particular geographical area based on geographical location information of the mobile scanning device; comparing the retrieved product standard with the retrieved stress information corresponding to the recognized identification code to determine whether the one of the plurality of reinforced glass panels complies with the product standard; and displaying a result of the comparison on the mobile scanning device; wherein the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels (claim 3); nor a glass panel on-production-line stress testing and retrieving system, comprising: an identification code installed on a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887